Pee Cueiam.
In this case the Town of Milton procured in the Circuit Court a final decree of foreclosure of an alleged tax lien for the non-payment of municipal taxes. The decree should be affirmed upon authority of the opinion and judgment in the case of Hendricks, et ux. vs. Town *526of Green Cove Springs, filed in this Court October 14, 1931, and it is so ordered.
Affirmed.
Buford, C.J., and Ellis and Brown, J.J., concur. Whitfield, P.J., and Terrell and Davis, J.J., concur in the opinion and judgment.